Citation Nr: 0421615	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-18 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left nephrectomy, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk








INTRODUCTION

The veteran served on active duty from April 1943 to November 
1943.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, that denied the 
veteran's claim for an increased evaluation for residuals of 
a left nephrectomy, currently evaluated as 30 percent 
disabling.  


FINDINGS OF FACT

The veteran currently exhibits no evidence of albuminuria, a 
decreased in right kidney funbction, or hypertension with 
diastolic pressure of predominantly 120 or more.  


CONCLUSION OF LAW

A rating in excess of 30 percent for postoperative left 
nephrectomy is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Diagnostic Codes 7101, 7500 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In this regard, the appellant was notified of the VCAA, the 
pertinent law and regulations, the evidence needed to 
establish his claim, and what evidence the VA would obtain in 
letters dated May 2002 and August 2002, and in the statement 
of the case dated September 2002.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran received a VA 
examination during the course of this appeal in June 2002.  
The Board finds that all pertinent records have been obtained 
and associated with the claims folder.  

VA has not specifically informed the veteran to provide any 
evidence in the claimant's possession that pertains to the 
claim as required by 38 C.F.R. § 3.159.  The Board, however, 
finds that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The service medical records show that the veteran underwent 
an excision of the left kidney.  Service connection was 
granted for residuals of the veteran's in-service left 
nephrectomy by an RO rating decision issued in December 1943, 
which rated these residuals as 30 percent disabling from 
November 1943.  The 30 percent rating has remained in effect 
since that time.

The veteran filed a claim for an increased rating of this 
service-connected condition in October 1999 and requested a 
current examination. 

The veteran underwent a VA genitourinary examination in 
January 2000.  The veteran reported at that time that he had 
no history of kidney stones.  He stated that he had 
experienced a minor urinary tract infection years ago, but 
that he had not been hospitalized for urinary tract disease 
except for problems with his prostate.  The veteran reported 
no history of acute nephritis in his remaining kidney.

Physical examination revealed blood pressure of 130/66 in the 
right arm and 120/74 in the left arm.  There was an 18 cm 
midline incision from below the xiphoid process to below the 
umbilicus.  The VA examiner did not feel any enlargement of 
the right kidney on examination.  He also noted no scarring 
in either flank or any tenderness to either flank area.  The 
impression was status post left nephrectomy with no residual 
complications as well as grade 3-4 prostatism, being followed 
by a private urologist, with a small right epididymal cyst on 
the right side, inconsequential in nature, also being 
followed by a urologist.  CBC, urinalysis, and SMA20 were all 
normal.  

The veteran had a second VA genitourinary examination in June 
2002.  The veteran reported at this examination that he had 
recently had a TURP (transurethral resection of prostate) in 
September 2001 by his local urologist for decreased urinary 
flow and urinary frequency.  The veteran did not appear to 
have had any recent urinary tract infections and there was no 
evidence of nephritis, nor history of any hematuria or renal 
calculi.  

The veteran related that, after his nephrectomy, he was 
instructed upon release from the hospital not to lift more 
than 30 pounds for the rest of his life; an instruction to 
which he reportedly mostly adhered.  Finally, the veteran 
claimed he had no complaints of abdominal pain or pain 
related to his scar.  

Upon physical examination, the veteran had blood pressure of 
92/60.  The VA examiner found no abdominal bruits, either in 
the flank areas or in the upper abdomen.  The VA examiner 
noted the veteran's scar from the left nephrectomy and 
reported that it appeared to be nontender.  There was no 
tenderness anywhere over the abdomen.  

The l impression was that the veteran is status post left 
nephrectomy with no specific residuals.  The nephrectomy 
reportedly affected the veteran's life in that he could only 
be employed in light duty jobs since he was instructed not to 
lift more than 30 pounds, however, the veteran is now 
retired.  The veteran's CBC, urinalysis, erythropoietin 
levels and chem-7 were within normal limits with slight 
elevation of potassium at 5.4.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2003).  

Removal of one kidney is rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7500.  Under this regulation, a minimum 
evaluation of 30 percent is assigned for the removal of one 
kidney; otherwise, the disorder is to be evaluated as renal 
dysfunction if there is nephritis, infection, or pathology of 
the other.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  Under 
this regulation, a noncompensable evaluation is warranted for 
albumin and casts with a history of acute nephritis; or, 
hypertension non-compensable under Diagnostic Code 7101.  A 
30 percent evaluation is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  A 60 percent 
evaluation is warranted for constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101.  An 80 percent evaluation is warranted for 
persistent edema and albuminuria with BUN 40 to 80mg% or 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 100 percent evaluation is 
warranted for renal dysfunction requiring regular dialysis, 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is evaluated under Diagnostic Code 
7101.  Under this regulation, a 10 percent rating is 
warranted where diastolic pressure is predominantly 100 or 
more, or systolic pressure is predominantly 160 or more, or 
where the an individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  A 20 percent rating is warranted where 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  A 40 percent rating 
is warranted where diastolic pressure predominantly 120 or 
more.  A 60 percent rating is warranted where diastolic 
pressure is predominantly 130 or more.  

Taking into account all of the relevant evidence, the Board 
finds that the residuals of the veteran's left nephrectomy 
are currently properly rated as 30 percent disabling under 
Diagnostic Code 7500.  The VA examinations have not 
demonstrated that the veteran has exhibited symptoms which 
would entitle him to a higher rating.  

The Board notes that the veteran is currently receiving the 
minimum evaluation under Diagnostic Code 7500.  This 
regulation allows for rating as renal dysfunction if there is 
nephritis, infection, or pathology of the other kidney.  
Because the veteran has exhibited none of these in his 
remaining right kidney, it would be inappropriate for the 
Board to rate his disability as renal dysfunction.  The 
January 2000 VA examination found no residual complications 
from the nephrectomy, and the June 2002 VA examination also 
found no specific residuals.  The veteran reported no 
nephritis in the past, nor was he found to have nephritis at 
either of these VA examinations.    

Even if the Board were to rate the veteran's disability under 
38 C.F.R. § 4.115a, as renal dysfunction, he has not met the 
criteria for a higher rating of 60 percent.  Such a rating 
requires constant albuminuria with some edema, which is not 
exhibited in the veteran because his urinalysis at both VA 
examinations was within normal limits.  Alternatively, the 
veteran could receive this 60 percent rating for a definite 
decrease in kidney function, which has not been illustrated 
by the medical evidence of record, or hypertension at least 
40 percent disabling under Diagnostic Code 7101.  Such a 
rating under Diagnostic Code, 7101, however, would require 
diastolic pressure predominantly 120 or more, and the 
veteran's blood pressure at the June 2002 VA examination was 
92/60.  The veteran's blood pressure at the January 2000 VA 
examination was 130/66 in the right arm and 120/74 in the 
left arm.  For this reason, the veteran does not qualify for 
an increased rating under this regulation.  Also, the recent 
VA examinations showed that the scar is asymptomatic and a 
separate rating for the scar is not warranted.

Accordingly, the Board finds that the veteran's residuals of 
a left nephrectomy are currently properly rated as 30 percent 
disabling under Diagnostic Code 7500.  There has been no 
medical evidence to demonstrate that the veteran's disability 
warrants a higher evaluation at this time.  The Board also 
finds that the evidence is not in equipoise as to warrant the 
application of the benefit of the doubt provision.  38 C.F.R. 
§ 3.102.


ORDER

Entitlement to an increased evaluation for residuals of a 
left nephrectomy, currently evaluated as 30 percent 
disabling, is denied.  



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



